Title: To Alexander Hamilton from James McHenry, 8 August 1799
From: McHenry, James
To: Hamilton, Alexander


          
            Sir,
            War Department, August 8. 1799.
          
          The death of Doctor Lynch, having made a new appointment of Surgeon’s Mate to the Garrison at Fort Mifflin necessary, one has been accordingly appointed.
          Inclosed is a copy of my letter to the Commanding Officer of that Garrison upon the occasion.
          With great respect, I have the honor to be, Sir, your obedt. servant,
          
            James McHenry
          
          Major General Alexander Hamilton 
        